                                                       Entered on Docket
                                                       April 27, 2021
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA

 1       MICHELSON LAW GROUP
                                                  Signed and Filed: April 27, 2021
         Randy Michelson (SBN 114095)
 2       220 Montgomery Street, Suite 2100
 3       San Francisco, CA 94104
         Telephone: 415.512.8600
 4       Facsimile: 415.512.8601
         Email: randy.michelson@michelsonlawgroup.com
                                                  ________________________________________
 5                                                       DENNIS MONTALI
         Attorneys for Taco Corporation of America       U.S. Bankruptcy Judge
 6       and Brett Buerck
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11
         In re                                             Case No. 20-30819 DM
12
         BENJA INCORPORATED,                               Chapter 7
13
                                Debtor.
                                                           ORDER GRANTING AND APPROVING
14
                                                           STIPULATION FOR PROTECTIVE
15                                                         ORDER

16
17

18               The Court having considered the Stipulation and Agreement for Protective Order

19      (“Stipulation and Agreement for Order”) entered into by and between the Chapter 7 Trustee,

20      Taco Corporation of America and Brett Buerck in the above-captioned case, filed on April 23, ,

21      2021, a copy of which is attached as Exhibit A; and pursuant to such stipulation and agreement,

22      and good cause appearing, IT IS HEREBY ORDERED that the Stipulation and Agreement for

23      Protective Order is granted and approved in all respects.

24                                          * * END OF ORDER * *

25

26

27

28

                              ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
     Case: 20-30819      Doc# 93     Filed: 04/27/21     Entered: 04/27/21 13:39:13      Page 1 of 17
                                  EXHIBIT A
Case: 20-30819   Doc# 93   Filed: 04/27/21   Entered: 04/27/21 13:39:13   Page 2 of 17
 1       MICHELSON LAW GROUP
         Randy Michelson (SBN 114095)
 2       220 Montgomery Street, Suite 2100
 3       San Francisco, CA 94104
         Telephone: 415.512.8600
 4       Facsimile: 415.512.8601
         Email: randy.michelson@michelsonlawgroup.com
 5
         Attorneys for Taco Corporation of America
 6       and Brett Buerck
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10
11
         In re                                            Case No. 20-30819 DM
12
         BENJA INCORPORATED,                              Chapter 7
13
                                Debtor.
                                                          STIPULATION AND AGREEMENT FOR
14
                                                          PROTECTIVE ORDER
15
16
17               This Stipulation and Agreement for Protective Order (“Stipulation and Agreement for
18      Order”) shall govern the production, review, disclosure and handling of any Disclosure or
19      Discovery Material (as herein defined) by the Parties (as defined below) in connection with the
20      above-captioned bankruptcy case and any adversary proceedings initiated in connection with it
21      (collectively, the “Bankruptcy Case”), pending before the United States Bankruptcy Court for the
22      Northern District of California (the “Court”).
23               This Stipulation and Agreement for Order is adapted from the model Stipulated
24      Protective Order for Standard Litigation provided by the United States District Court for the
25      Northern District of California. It incorporates revisions agreed to by counsel for the Chapter 7
26      Trustee, Taco Corporation of America and Brett Buerck.
27
28

                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER
     Case: 20-30819      Doc# 93     Filed: 04/27/21     Entered: 04/27/21 13:39:13       Page 3 of 17
1       1.     PURPOSES AND LIMITATIONS

2              Disclosure and discovery activity in the Bankruptcy Case are likely to involve production

3       of confidential, proprietary, or private information for which special protection from public

4       disclosure and from use for any purpose other than prosecuting the Bankruptcy Case may be

5       warranted. Accordingly, the Parties hereby stipulate to and petition the Court to enter an order

6       approving and granting this Stipulation and Agreement for Order. This Stipulation and

7       Agreement for Order applies to all discovery exchanged by the Parties in the Bankruptcy Case,

8       including discovery under Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Rule 2004”)

9       and discovery in connection with proceedings in the Bankruptcy Case, including contested matters

10      and adversary proceedings. The Parties acknowledge that this Stipulation and Agreement for

11      Order does not confer blanket protections on all disclosures or responses to discovery and that

12      the protection it affords from public disclosure and use extends only to the limited information or

13      items that are entitled to confidential treatment under the applicable legal principles. The Parties

14      further acknowledge, as set forth in Section 7.4, below, that this Stipulation and Agreement for

15      Order does not entitle them to file confidential information under seal; the Federal Rules of Civil

16      Procedure, the Federal Rules of Bankruptcy Procedure, the applicable local rules and procedures,

17      and the individual practice rules of the Court’s Judge set forth the procedures that must be

18      followed and the standards that will be applied when a party seeks permission from the Court to

19      file material under seal.

20      2.     DEFINITIONS

21             2.1     Challenging Party: a Party or Non-Party that challenges the designation of

22      information or items under this Stipulation and Agreement for Order.

23             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

24      generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

25      of Civil Procedure 26(c), as incorporated by Federal Rule of Bankruptcy Procedure 7026.

26             2.3     Designating Party: a Party or Non-Party that designates information or items as

27      “CONFIDENTIAL” pursuant to Section 5.2 below.

28
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93     Filed: 04/27/21      2
                                                         Entered: 04/27/21 13:39:13        Page 4 of 17
1                 2.4    Disclosure or Discovery Material: all items or information, regardless of the

2       medium or manner in which it is generated, stored, or maintained (including, among other things,

3       testimony, transcripts, and tangible things), that are produced or generated in disclosures or

4       responses to discovery in the Bankruptcy Case, including without limitation requests made or

5       orders issued pursuant to Rule 2004.

6                 2.5    Expert: a person with specialized knowledge or experience in a matter pertinent

7       to the Bankruptcy Case who has been retained by a Party or its counsel to serve as an expert

8       witness or as a consultant.

9                 2.6    Non-Party: any natural person, partnership, corporation, association, or other

10      legal entity that is not a Party.

11                2.7    Outside Counsel: attorneys who are not employees of a Party but are retained to

12      represent or advise a Party in connection with the Bankruptcy Case (as well as their support

13      staff).

14                2.8    Party: any signatory party below, including all of its officers, directors,

15      employees, consultants, retained experts, and Outside Counsel (and their support staffs).

16                2.9    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

17      Material in the Bankruptcy Case.

18                2.10   Professional Vendors: persons or entities that provide litigation support services

19      (e.g., photocopying, videotaping, court reporting, translating, preparing exhibits or

20      demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

21      employees and subcontractors.

22                2.11   Protected Material: any Disclosure or Discovery Material that is designated as

23      “CONFIDENTIAL” pursuant to Section 5.2 below.

24                2.12   Receiving Party: a Party that receives Disclosure or Discovery Material from a

25      Producing Party.

26      3.        SCOPE

27                The protections conferred by this Stipulation and Agreement for Order cover not only

28      Protected Material (as defined above), but also (1) any information copied or extracted from
                               STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819       Doc# 93      Filed: 04/27/21      3
                                                           Entered: 04/27/21 13:39:13         Page 5 of 17
1       Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;

2       and (3) any testimony, conversations, or presentations by Parties or their Outside Counsel that

3       might reveal Protected Material. However, the protections conferred by this Stipulation and

4       Agreement for Order do not cover the following information: (a) any information that is in the

5       public domain at the time of disclosure to a Receiving Party or becomes part of the public

6       domain after its disclosure to a Receiving Party as a result of publication not involving a

7       violation of this Stipulation and Agreement for Order, including becoming part of the public

8       record through trial or otherwise; and (b) any information known to the Receiving Party prior to

9       the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

10      the information lawfully and under no obligation of confidentiality to the Designating Party.

11      4.     DURATION

12             Even after Final Disposition of the Bankruptcy Case, the confidentiality obligations

13      imposed by this Stipulation and Agreement for Order shall remain in effect until a Designating

14      Party agrees otherwise in writing or an order of the Court otherwise directs. “Final Disposition”

15      shall be deemed to be the dismissal, entry of a final decree, or closure of the Bankrupty Case and

16      the conclusion of all available appeals of such dismissal, final decree, or closure, as applicable.

17      In the event any information or document initially restricted pursuant to this Stipulation, whether

18      as Protected Material or otherwise, is subsequently lawfully received by a Receiving Party from

19      a separate source or party, such information or document will no longer be subject to the

20      protections of this Stipulation and any order thereon.

21      5.     DESIGNATING PROTECTED MATERIAL

22
23

24
25
26
27
28
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93     Filed: 04/27/21       4
                                                          Entered: 04/27/21 13:39:13        Page 6 of 17
1              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

2       or Non-Party that designates information or items for protection under this Stipulation and

3       Agreement for Order must take care to limit any such designation to specific material that

4       qualifies under the appropriate standards. The Designating Party must designate for protection

5       only those parts of material, documents, items, or oral or written communications that qualify –

6       so that other portions of the material, documents, items, or communications for which protection

7       is not warranted are not swept unjustifiably within the ambit of this Stipulation and Agreement

8       for Order.

9              Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11      unnecessarily encumber or retard the case development process or to impose unnecessary

12      expenses and burdens on other parties) expose the Designating Party to sanctions.

13             If it comes to a Designating Party’s attention that information or items that it designated

14      for protection do not qualify for protection, that Designating Party must promptly notify all other

15      Parties that it is withdrawing the mistaken designation.

16             5.2     Manner and Timing of Designations. Except as otherwise provided in this

17      Stipulation and Agreement for Order or as otherwise stipulated or ordered, Disclosure or

18      Discovery Material that qualifies for protection under this Stipulation and Agreement for Order

19      must be clearly so designated before the material is disclosed or produced.

20             Designation in conformity with this Stipulation and Agreement for Order requires:

21             (a) for information in documentary form (e.g., paper or electronic documents, but

22      excluding transcripts of depositions or Rule 2004 examinations), that the Producing Party or

23      Designating Party affix the legend “CONFIDENTIAL” to each page that contains protected

24      material. In the case of electronic documents that are not individually paginated (e.g., Excel

25      spreadsheets), the filename shall bear the designation “CONFIDENTIAL,” “CONF,” or the like

26      as appropriate. If only a portion or portions of the material on a page qualifies for protection, the

27      Producing Party or Designating Party also must clearly identify the protected portion(s) (e.g., by

28      making appropriate markings in the margins). A separate agreement shall be made if any Party
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93     Filed: 04/27/21       5
                                                          Entered: 04/27/21 13:39:13        Page 7 of 17
1       or Non-Party is required or otherwise choses to make original documents or materials available

2       for inspection.

3              (b) for testimony given in a deposition or Rule 2004 examination, that the Designating

4       Party designate protected testimony pursuant to Section 5.2(a) above within ten (10) business

5       days of such deposition or examination. For avoidance of doubt, all deposition or examination

6       testimony shall be Protected Material until such ten-business-day deadline has passed.

7              (c) A separate agreement shall be made if any Party or Non-Party is required to produce

8       any non-documentary information or any other tangible items.

9              5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10      designate qualified information or items does not, standing alone, waive the Designating Party’s

11      right to secure protection under this Stipulation and Agreement for Order for such material.

12      Upon timely correction of a designation, the Receiving Party must make reasonable efforts to

13      assure that the material is treated in accordance with the provisions of this Stipulation and

14      Agreement for Order.

15      6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

16             6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of

17      confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

18      designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

19      burdens, or a significant disruption or delay of the applicable proceeding, a Party does not waive

20      its right to challenge a confidentiality designation by electing not to mount a challenge promptly

21      after the original designation is disclosed.

22             6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution

23      process by providing written notice of each designation it is challenging and describing the basis

24      for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

25      notice must recite that the challenge to confidentiality is being made in accordance with this

26      specific paragraph of the Stipulation and Agreement for Order. The parties shall attempt to

27      resolve each challenge in good faith and must begin the process by conferring directly (in voice-

28      to-voice dialogue; other forms of communication are not sufficient) within fourteen (14) days of
                                STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819        Doc# 93      Filed: 04/27/21     6
                                                           Entered: 04/27/21 13:39:13        Page 8 of 17
1       the date of service of notice. In conferring, the Challenging Party must explain the basis for its

2       belief that the confidentiality designation was not proper and must give the Designating Party an

3       opportunity to review the designated material, to reconsider the circumstances, and, if no change

4       in designation is offered, to explain the basis for the chosen designation. A Challenging Party

5       may proceed to the next stage of the challenge process only if it has engaged in this meet and

6       confer process first or establishes that the Designating Party is unwilling to participate in the

7       meet and confer process in a timely manner.

8              6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

9       intervention, and if either the Challenging Party or the Designating Party wishes to then seek

10      Court intervention, both the Challenging Party and the Designating Party shall submit a joint

11      letter to the Court, reflecting each party’s position, describing adherence to Section 6.2’s “meet

12      and confer” requirement, and attaching any relevant information (including documents or

13      declarations), within fourteen (14) days after the conclusion of efforts to meet and confer and the

14      indication in writing by either the Challenging Party or the Designating Party of its intent to seek

15      Court intervention. The Court expects the parties to cooperate in the preparation of the joint

16      letter so that each side has adequate time to prepare its own arguments and address its

17      adversary’s arguments before submission. The burden of persuasion in any such challenge

18      proceeding shall be on the Designating Party.

19             Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

20      unnecessary expenses and burdens on other parties) may expose the Challenging Party to

21      sanctions. All Parties shall continue to afford the material in question the level of protection to

22      which it is entitled under the Designating Party’s designation until the Court rules on the

23      challenge.

24      7.     ACCESS TO AND USE OF PROTECTED MATERIAL

25             7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

26      or produced by another Party or by a Non-Party only in connection with the Bankruptcy Case.

27      Such Protected Material may be disclosed only to the categories of persons and under the

28      conditions described in this Stipulation and Agreement for Order. A Receiving Party must
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93      Filed: 04/27/21      7
                                                          Entered: 04/27/21 13:39:13         Page 9 of 17
1      comply with the provisions of Section 13 below (FINAL DISPOSITION) upon Final

2      Disposition.

3               Protected Material must be stored and maintained by a Receiving Party at a location and

4      in a secure manner that ensures that access is limited to the persons authorized under this

5      Stipulation and Agreement for Order.

6               7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

7      by the Court or permitted in writing by the Designating Party (including pursuant to Section 7.3

8      below), a Receiving Party may disclose any information or item designated “CONFIDENTIAL”

9      only to:

10              (a) the Receiving Party’s Outside Counsel in the Bankruptcy Case, as well as employees

11     of said Outside Counsel to whom it is reasonably necessary to disclose the information for this

12     case;

13              (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

14     reasonably necessary for the Bankruptcy Case and who have signed the “Acknowledgment and

15     Agreement to Be Bound” that is attached hereto as Exhibit A;

16              (c) Experts (as defined in this Stipulation and Agreement for Order) of the Receiving

17     Party to whom disclosure is reasonably necessary for the Bankruptcy Case and who have signed

18     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19              (d) the Court and its personnel;

20              (e) court reporters and their staff and Professional Vendors to whom disclosure is

21     reasonably necessary for the Bankruptcy Case and who have signed the “Acknowledgment and

22     Agreement to Be Bound” (Exhibit A);

23              (f) witnesses during their depositions and examinations or depositions to whom

24     disclosure is reasonably necessary and who have signed the “Acknowledgment and Agreement

25     to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the

26     Court.

27              (g) the author or recipient of a document containing the information or a custodian or

28     other person who otherwise possessed or knew the information.
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819       Doc# 93                      8
                                      Filed: 04/27/21 Entered: 04/27/21 13:39:13           Page 10 of
                                                    17
1             7.3     Disclosure to Parties In Interest Not Covered by Section 7.2. The following

2      process applies when a Receiving Party wishes to disclose any Protected Material to any party in

3      interest in the Bankruptcy Case who does not fall within the categories of persons or entities

4      identified in Section 7.2 above. In such circumstances:

5             (a)     The Receiving Party shall first provide written notice to the Designating Party of

6      its desire to disclose such Protected Material. Such notice shall specifically identify the

7      Protected Material that the Receiving Party wishes to disclose (i.e., by Bates number), the party

8      in interest to whom disclosure is requested, and the reason(s) for the Receiving Party’s desire to

9      make such a disclosure. To avoid ambiguity, the written notice must recite that it is being

10     provided in accordance with this specific paragraph of the Stipulation and Agreement for Order.

11     Within seven (7) days of receipt of such notice, the Designating Party shall inform the Receiving

12     Party in writing whether it agrees or objects to the requested disclosure. The Parties shall

13     thereafter attempt to resolve any dispute over the requested disclosure in good faith and must

14     begin the process by conferring directly (in voice-to-voice dialogue; other forms of

15     communication are not sufficient). A Receiving Party may proceed to the next stage of this

16     process only if it has engaged in this meet and confer process first or establishes that the

17     Designating Party is unwilling to participate in the meet and confer process in a timely manner.

18            (b)     If the Parties cannot resolve without Court intervention any dispute over whether

19     a requested disclosure can be made, and if either the Receiving Party or the Designating Party

20     wishes to then seek Court intervention, both the Receiving Party and the Designating Party shall

21     submit a joint letter to the Court, reflecting each party’s position, describing adherence to Section

22     7.3(a)’s “meet and confer” requirement, and attaching any relevant information (including

23     documents or declarations), within fourteen (14) days after the conclusion of efforts to meet and

24     confer and the indication in writing by either the Receiving Party or the Designating Party of its

25     intent to seek Court intervention. The parties shall cooperate in the preparation of the joint letter

26     so that each side has adequate time to prepare its own arguments and address its adversary’s

27     arguments before submission to the Court.

28
                             STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93                       9
                                      Filed: 04/27/21 Entered: 04/27/21 13:39:13            Page 11 of
                                                    17
1              (c)     All Parties shall continue to afford the material in question the level of protection

2      to which it is entitled under the Designating Party’s designation until the Designating Party

3      agrees to the requested disclosure or the Court approves the requested disclosure.

4              7.4     Filing Protected Material. Without written permission from the Designating Party

5      or a Court order secured after appropriate notice to all interested persons, a Party may not file in

6      the public record in the Bankruptcy Case any Protected Material. A Party that seeks to file any

7      Protected Material with the Court must file it under seal in accordance with the Federal Rules of

8      Civil Procedure, the Federal Rules of Bankruptcy Procedure, the applicable local rules and

9      procedures, and the individual practice rules of the Court’s Judge. Protected Material may only

10     be filed under seal pursuant to a Court order authorizing the sealing of the specific Protected

11     Material at issue.

12             7.5     Use of Protected Material in Open Court. At least three (3) business days prior to

13     the use of any Protected Material at any hearing or trial to be held publicly or in open court,

14     counsel for any Party, except a Designating Party, who wishes to offer or use such Protected

15     Material therein shall meet and confer in good faith with the Designating Party, and with any

16     other Parties or Non-Parties who have expressed interest in participating in such meet and

17     confer, to discuss the redaction of the Protected Material such that it may be offered or otherwise

18     used by the Party. If the Parties are unable to resolve a dispute related to such Protected

19     Material, then the Party who desires to offer or use such Protected Material at any hearing or trial

20     to be held publicly or in open court bears the burden of requesting relief from the Court, such as,

21     without limitation, sealing at least a portion of the hearing or trial.

22     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
               LITIGATION
23
               If a Party is served with a subpoena or a court order issued in other litigation that compels
24
       disclosure of any information or items designated in the Bankruptcy Case as
25
       “CONFIDENTIAL,” that Party must:
26
               (a) promptly notify in writing the Designating Party. Such notification shall include a
27
       copy of the subpoena or court order;
28
                              STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819         Doc# 93    Filed: 04/27/21 10
                                                        Entered: 04/27/21 13:39:13           Page 12 of
                                                     17
1             (b) promptly notify in writing the party who caused the subpoena or order to issue in the

2      other litigation that some or all of the material covered by the subpoena or order is subject to this

3      Stipulation and Agreement for Order. Such notification shall include a copy of this Stipulation

4      and Agreement for Order; and

5             (c) cooperate with respect to all reasonable procedures sought to be pursued by the

6      Designating Party whose Protected Material may be affected.

7             If the Designating Party timely seeks a protective order, the Party served with the

8      subpoena or court order shall not produce any information designated in this case as

9      “CONFIDENTIAL” before a determination by the court from which the subpoena or order

10     issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

11     shall bear the burden and expense of seeking protection in that court of its confidential material –

12     and nothing in these provisions should be construed as authorizing or encouraging a Party to

13     disobey a lawful directive from another court.

14     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THE
              BANKRUPTCY CASE
15
              (a) The terms of this Stipulation and Agreement for Order are applicable to information
16
       produced by a Non-Party in the Bankruptcy Case and designated as “CONFIDENTIAL.” Such
17
       information produced by Non-Parties in connection with the Bankruptcy Case is protected by the
18
       remedies and relief provided by this Stipulation and Agreement for Order. Nothing in these
19
       provisions should be construed as prohibiting a Non-Party from seeking additional protections.
20
              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
21
       Party’s confidential information in its possession, and the Party is subject to an agreement with
22
       the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
23
                      (1) promptly notify in writing the Requesting Party and the Non-Party that some
24
       or all of the information requested is subject to a confidentiality agreement with a Non-Party;
25
                      (2) promptly provide the Non-Party with a copy of this Stipulation and
26
       Agreement for Order, the relevant discovery request(s), and a reasonably specific description of
27
       the information requested; and
28
                             STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93      Filed: 04/27/21 11
                                                       Entered: 04/27/21 13:39:13           Page 13 of
                                                    17
1                     (3) make the information requested available for inspection by the Non-Party.

2             (c) If the Non-Party fails to object or seek a protective order from the Court within

3      fourteen (14) days of receiving the notice and accompanying information, the Producing Party

4      may produce the Non-Party’s confidential information responsive to the discovery request. If the

5      Non-Party timely seeks a protective order, the Producing Party shall not produce any information

6      in its possession or control that is subject to the confidentiality agreement with the Non-Party

7      before a determination by the Court. Absent a court order to the contrary, the Non-Party shall

8      bear the burden and expense of seeking protection in the Court of its Protected Material.

9      10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

11     Material to any person or in any circumstance not authorized under this Stipulation and

12     Agreement for Order, the Receiving Party must immediately (a) notify in writing the Designating

13     Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

14     the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

15     made of all the terms of this Stipulation and Agreement for Order, and (d) request such person or

16     persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

17     Exhibit A. Disclosure of Protected Material other than in accordance with the terms of this

18     Stipulation and Agreement for Order may subject the Party, individual, or entity responsible for

19     such disclosure to sanctions and remedies as the Court deems appropriate, including (as the

20     Court deems appropriate) reasonable legal fees to remedy the unauthorized disclosure and

21     monetary and non-monetary sanctions sufficient to discourage any future breaches.

22     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
              MATERIAL
23
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
24
       produced material is subject to a claim of privilege or other protection, the obligations of the
25
       Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
26
       12.    MISCELLANEOUS
27
28
                             STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93      Filed: 04/27/21 12
                                                       Entered: 04/27/21 13:39:13            Page 14 of
                                                    17
1             12.1    Right to Further Relief. Nothing in this Stipulation and Agreement for Order

2      abridges the right of any person to seek its modification by the Court in the future.

3             12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

4      Order, no Party waives any right it otherwise would have to object to disclosing or producing

5      any information or item on any ground not addressed in this Stipulation and Agreement for

6      Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

7      the material covered by this Stipulation and Agreement for Order.

8      13.    FINAL DISPOSITION

9             Within sixty (60) days after the Final Disposition, as defined in Section 4, each Receiving

10     Party must return all Protected Material to the Producing Party or destroy such material. As used

11     in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

12     summaries, and any other format reproducing or capturing any of the Protected Material.

13     Whether the Protected Material is returned or destroyed, the Receiving Party must submit a

14     written certification to the Producing Party (and, if not the same person or entity, to the

15     Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

16     the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

17     not retained any copies, abstracts, compilations, summaries or any other format reproducing or

18     capturing any of the Protected Material. Notwithstanding this provision, Outside Counsel are

19     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

20     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

21     attorney work product, and consultant and expert work product, even if such materials contain

22     Protected Material. Any such archival copies that contain or constitute Protected Material

23     remain subject to this Protective Order as set forth in Section 4 (DURATION).

24     IT IS SO STIPULATED.

25
26
27
28
                             STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93      Filed: 04/27/21 13
                                                       Entered: 04/27/21 13:39:13           Page 15 of
                                                    17
 1      Dated: April 21, 2021
                                                FINESTONE HAYES LLP
 2

 3                                              By:
 4                                                              Stephen D. Finestone
                                                           Attorneys for Chapter 7 Trustee,
 5                                                                  Kyle Everett

 6      Dated: April 23
                     __, 2021
                                                MICHELSON LAW GROUP
 7

 8                                              By:
                                                                  Randy Michelson
 9                                                    Attorneys for Taco Corporation of America
                                                                   and Brett Buerck
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                          STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819    Doc# 93   Filed: 04/27/21 14
                                                  Entered: 04/27/21 13:39:13     Page 16 of
                                               17
1                                                  EXHIBIT A

2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3             I, _____________________________ [print or type full name], of

4      __________________________ [print or type full address], declare under penalty of perjury that

5      I have read in their entirety and understand: (a) the Stipulation and Agreement for Protective

6      Order (the “Stipulation”) that was filed in the United States Bankruptcy Court for the Northern

7      District of California (the “Bankruptcy Court”) on _____________ [date] in the bankruptcy case

8      captioned In re Benja Incorporated, Case No. 20-30819 DM (the “Bankruptcy Case”), Docket

9      Number ___; and the Order Granting Stipulation for Protective Order (the “Order”) that was

10     issued by the Bankruptcy Court on _____________ [date] in the Bankruptcy Case, Docket

11     Number ___. I agree to comply with and to be bound by all the terms of the Stipulation and

12     Order and I understand and acknowledge that failure to so comply could expose me to sanctions

13     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

14     manner any information or item that is subject to the Stipulation and Order to any person or

15     entity except in strict compliance with the provisions of the Stipulation and Order.

16            I further agree to submit to the jurisdiction of the Bankruptcy Court for the purpose of

17     enforcing the terms of the Stipulation and Order, even if such enforcement proceedings occur

18     after Final Disposition (as defined in the Stipulation).

19
20     Date: ______________________________________

21     Printed name: _______________________________

22     Signature: __________________________________
23

24
25
26
27
28
                             STIPULATION AND AGREEMENT FOR PROTECTIVE ORDER

     Case: 20-30819      Doc# 93      Filed: 04/27/21 15
                                                       Entered: 04/27/21 13:39:13         Page 17 of
                                                    17
